DETAILED ACTION
Response to Amendment
	This Office Action is in response to the preliminary amendments filed 02/08/2021.  The current status of the claims is:
	Claims 1-4, 7, 10-23, and 27 are pending.
	Claims 5-6, 8-9, and 24-26 have been cancelled.

Allowable Subject Matter
Claims 1-4, 7, 10-23, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the following limitations, when combined with the remaining limitations of the claim, are not found within the available prior art:
“(c) causing an operating system managing the source volume to enter an incremental tracking mode, wherein the operating system collects incremental tracking information for any blocks of the source volume modified while in incremental tracking mode and stores the incremental tracking information in a first incremental tracking data structure, the incremental tracking information comprising the number of blocks of the source volume modified since performing the first backup; (d) while in incremental tracking mode, causing the operating system to allow writes to the source volume; (e) receiving an instruction to perform an incremental backup of the source volume to the target volume; (f) optionally storing the incremental tracking information in a memory associated with the client device; (g) determining a size of a COW file by multiplying the number of blocks identified by the incremental tracking information by a block size; (h) allocating, via the operating system, space on a storage media associated with the client device for the COW file, wherein the amount of space allocated for the COW file is based on the determined size; (i) initializing, via the operating system, a second incremental tracking data structure; (j) creating a snapshot virtual device of the source volume, wherein the snapshot virtual device of the source volume is a logical volume comprising the COW file and the contents of the source volume that are not identified by the incremental tracking information of the first incremental tracking data structure as having been modified since a previous backup; (k) instructing the operating system to begin storing incremental tracking information for any blocks of the source volume modified since creating the snapshot virtual device of the source volume in the second incremental tracking data structure; (I) causing the operating system managing the source volume to enter a copy-on-write mode, wherein for each block of the source volume that is targeted by a write instruction from the operating system, the operating system: (11) determines whether each targeted block is identified in the incremental tracking information of the first incremental tracking data structure as having been modified since the previous backup; and (12) if a targeted block is identified in the incremental tracking information of the first incremental tracking data structure as having been modified since the previous backup, copying the contents of the targeted block to the COW file before the write instruction modifies the contents of the targeted block included in the source volume;”.

Claims 2-4 and 7 are dependent from, and allowed in conjunction with, claim 1.

Regarding Claim 10, the following limitations, when combined with the remaining limitations of the claim, are not found within the available prior art: 
“(b) causing an operating system managing the source volume to enter an incremental tracking mode, wherein the operating system collects incremental tracking information for any blocks of the source volume modified while in incremental tracking mode and stores the incremental tracking information in a first incremental tracking data structure, the incremental tracking information comprising the number of blocks of the source volume modified since performing the first backup; (c) while in incremental tracking mode, causing the operating system to allow writes to the source volume; (d) copying the designated set of one or more blocks from the source volume to the target volume while the operating system is configured to write to the source volume; (e) identifying blocks of the source volume that were written to by the operating system since the operating system was configured to collect and store incremental tracking information in step (b); (f) if one or more blocks were identified in step (e), comparing an aggregate size of the identified one or more blocks to a threshold, wherein: (f1) if the aggregate size is greater than or equal to the threshold: changing the designated set of one or more blocks to be copied from the source volume to the target volume to include only one or more of the identified one or more blocks; resetting the incremental tracking information; and repeating steps (c), (d), and (e); (f2) if the aggregate size is below the threshold: causing the operating system to perform an incremental backup of the source volume to the target volume is performed, wherein the operating system managing the source volume enters a copy-on-write mode.”.

Claims 11-23 are dependent from, and allowed in conjunction with, claim 10.

Regarding Claim 27, the following limitations, when combined with the remaining limitations of the claim, are not found within the available prior art: 
“b) causing an operating system managing the source volume to enter an incremental tracking mode, wherein the operating system collects incremental tracking information for any blocks of the source volume modified while in incremental tracking mode and stores the incremental tracking information in a first incremental tracking data structure, the incremental tracking information comprising the number of blocks of the source volume modified since performing the first backup; (c) while in incremental tracking mode, causing the operating system to allow writes to the source volume; (d) copying the designated set of one or more blocks from the source volume to the target volume while the operating system is configured to write to the source volume; (e) identifying blocks of the source volume that were written to by the operating system since the operating system was configured to collect and store incremental tracking information in step (b); (f) if one or more blocks were identified in step (e), comparing an aggregate size of the identified one or more blocks to a threshold, wherein: (f1) if the aggregate size is greater than or equal to the threshold: changing the designated set of one or more blocks to be copied from the source volume to the target volume to include only one or more of the identified one or more blocks; resetting the incremental tracking information; and repeating steps (c), (d), and (e); (f2) if the aggregate size is below the threshold: causing the operating system to perform an incremental backup of the source volume to the target volume is performed, wherein the operating system managing the source volume enters a copy- on-write mode;”.

	A search of the available prior art provided teachings such as those of Suzuki (US 2010/0100696 A1) and Dash (US 2013/0226870 A1) for the use of copy on write and incremental backup techniques. Along with the references identified in the Information Disclosure statements filed 02/08/2021, several additional references are identified in the attached PTO-892 as pertinent to the state of the art; however, no teachings, alone or in combination, were identified to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138